DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimbel et al (US 6,241,818).
Kimbel et al teaches a method for crystal growth control of a shouldering process (Abstract; col 6, ln 20 to col 7, ln 65), comprising the steps of: controlling the portion of the diameter increasing portion which is referred to a taper and as the taper increases to a desired diameter to form a shoulder at a desired taper slope and the taper slope is L and slope at a particular location); comparing a ratio of the measured crystal diameter variation and the measured shouldering length variation with a ratio of the setting values of the crystal diameter variation and the shouldering length variation to obtain a difference as an input variable of PID algorithm (PID control loop to determine pull rate correction from error signal which represents difference of actual taper slope and desired taper slope); calculating an adjustment value of a crystal growth process parameter by PID algorithm as an output variable of PID algorithm (error signal to adjust pull rate); and adding the adjustment value of the crystal growth process parameter and the setting value of the crystal growth process parameter to obtain a 
Referring to claim 2 and 7, Kimbel et al teaches increasing pull rate to decrease diameter and increasing the temperature of the source to decrease diameter, and adjusting pull rate to obtain a target slope which reads on the crystal growth process parameter is the crystal pulling speed and/or a temperature (See col 5, ln 20-65, col 7, ln 20-65).
Referring to claim 3 and 8, Kimbel et al teaches the taper slope profile (Fig 4) and as the taper is growing, diameter and length information are fed into a PLC to calculate a taper angle at a particular location (col 6, ln 1 to col 7, ln 65), which reads on the different stages of the shouldering process comprise a different shouldering time or a different crystal length.
Referring to claim 4, Kimbel et al teaches a vison system 79 for providing crystal diameter information to calculate the taper (col 5, ln 20-67, col 6, ln 1-67, col 7, ln 1-67) which reads on the crystal diameters at different stages of the shouldering process are obtained by a diameter measuring device.
Referring to claim 5, Kimbel et al teaches a cable encoder 75 provides the length information for determined the taper (col 6, ln 20 to col 7, ln 67), which reads on the measured shouldering lengths at different stages of the shouldering process are obtained by a shouldering length measuring device.
Referring to claim 9, Kimbel et al teaches the method of claim 1, as discussed above. Kimbel et al also teaches a control unit 51 including a programmed digital computer and a programmable logic controller communicates with a computer 61 and 
Referring to claim 10, Kimbel et al teaches the method of claim 1, as discussed above. Kimbel et al also teaches a control unit 51 including a programmed digital computer and a programmable logic controller communicates with a computer 61 and with one or more process input/output modules and an interface that permits the operator to input desired parameters for the particular crystal being grown, and the PLC is readily programmed via conventional means (col 5, ln 1-67; col 7, ln 1-67), which reads a computer storage medium, storing a computer program, wherein the computer storage medium executes the steps of method in claim 1 when operating the computer program because a programmed digital computer inherently requires a computer storage medium, storing a computer program (memory) to store the program.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Claim 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10 of copending Application No. 16/773,168 (‘168) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims is the sole difference however claims 1-10 of ‘168 would anticipate the instantly claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Taguchi et al (US 2009/0293804) teaches a taper angle of the shoulder is varied in four stages and controlling the pulling speed and melt temperature to vary taper angle (Fig 4; [0054], [0064]).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714